VICTOR LESENDE AND SARA J. LESENDE, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentLesende v. Comm'rDocket No. 9533-14United States Tax CourtT.C. Memo 2016-178; 2016 Tax Ct. Memo LEXIS 177; 112 T.C.M. (CCH) 341; September 26, 2016, FiledDecision will be entered for respondent.*177 Victor Lesende and Sara J. Lesende, Pro sese.Robert Francis Saal, for respondent.CHIECHI, Judge.CHIECHIMEMORANDUM FINDINGS OF FACT AND OPINIONCHIECHI, Judge: This case arises from a petition filed in response to a so-called full disallowance--final determination (respondent's determination) not to abate interest with respect to petitioners' taxable years 2009 and 2010.*179  We must decide whether respondent abused respondent's discretion in determining in respondent's determination not to abate under section 6404(e)1 interest with respect to petitioners' taxable years 2009 and 2010. We hold that respondent did not.FINDINGS OF FACTMost of the facts have been stipulated and are so found.Petitioners resided in New Jersey at the time they filed the petition.Respondent commenced an examination of petitioners' taxable years 2009 and 2010. Below is a chronology of the events that occurred during and after the examination of those taxable years:DateEvent11/3/11Audit appointment letter sent to petitioners   to schedule an appointment on 11/29/11 at   respondent's office in Newark, N.J.   (respondent's Newark office)11/10/11Audit*178  appointment letter received by   petitioners (approximate)11/28/11Petitioner Sara J. Lesende (Ms. Lesende)   spoke with an examiner from respondent's   Newark office (Newark examiner)11/29/11Manager from respondent's Newark office   (Newark manager) canceled 11/29/11   appointment and transferred petitioners'   case to respondent's office in   Mountainside, N.J. (respondent's   Mountainside office)*180  11/29/1130-day letter sent to petitioners12/5/11Petitioners' case file received by   respondent's Mountainside office12/13/11Audit appointment letter sent to petitioners   to schedule an appointment for 1/11/12 at   respondent's Mountainside office1/11/12Meeting held between Ms. Lesende and an   examiner from respondent's Mountainside   office (Mountainside examiner)1/17/12Mountainside examiner spoke with Ms.   Lesende to request additional information1/18/12Additional information received by   Mountainside examiner1/19/12Revised 30-day letter sent to petitioners1/23/12Ms. Lesende spoke with a manager from   respondent's Mountainside office   (Mountainside manager)2/6/12Revised 30-day letter sent to petitioners2/16/12Petitioners' attorney spoke with   Mountainside examiner to request more*179    time to prepare a letter contesting the 30-   day letter. Mountainside examiner granted   an extension to 2/29/122/21/12Mountainside examiner spoke with   petitioners' attorney to discuss case*181  2/27/12Mountainside manager called petitioners'   attorney and left message2/28/12Petitioners' attorney spoke with   Mountainside examiner and Mountainside   manager to request that a notice of   deficiency be issued2/29/12Mountainside examiner closed case in   preparation for issuance of notice of   deficiency4/17/12Notice of deficiency issued to petitioners6/18/12Tax Court petition filed9/4/12Internal Revenue Service (IRS) Appeals   Office (Appeals Office) letter sent to   petitioners acknowledging receipt of   petitioners' case file10/17/12Appeals Office letter sent to petitioners to   schedule an appointment for 1/23/1310/26/12Hurricane Sandy hit East Coast and caused   massive disruption1/22/13Appeals officer assigned to petitioners' case   (Appeals officer) canceled 1/23/13   appointment because of serious illness3/19/13Petitioners' attorney met with Appeals   officer and resolved case4/10/13Decision entered in Tax Court pursuant to   the agreement of the parties5/20/13Respondent assessed*180  petitioners' tax and   interest with respect to their taxable years   2009 and 2010*182  6/17/13Petitioners' letter sent to IRS Cincinnati   Service left to submit a claim for   abatement of interest8/8/13Appeals Office letter sent to petitioners   acknowledging receipt of petitioners' claim   for abatement of interest9/9/13Telephone conference held between   petitioners and Appeals Office11/12/13Appeals Office letter sent to petitioners   indicating intent to deny petitioners' claim   for abatement of interest1/9/14Respondent's determination issued to   petitioners denying petitioners' claim for   abatement of interestWe briefly highlight certain events shown above. On April 17, 2012, respondent issued a notice of deficiency (notice) to petitioners with respect to their taxable years 2009 and 2010. Petitioners filed a petition with the Court with respect to that notice and commenced the case at docket No. 15581-12S. (We shall refer to the case at docket No. 15581-12S as petitioners' deficiency case.)On October 17, 2012, the Appeals Office sent a letter to petitioners in which that office scheduled an appointment for January 23, 2013, to discuss petitioners' deficiency case (January 23,*181  2013 appointment). On January 22, 2013, the Appeals officer canceled the January 23, 2013 appointment because the Appeals officer was seriously ill. At a time not established by the record, the January 23, *183  2013 appointment was rescheduled to March 19, 2013. On March 19, 2013, petitioners' attorney met with the Appeals officer, and they reached a resolution of petitioners' deficiency case.Pursuant to the agreement of the parties, on April 10, 2013, the Court entered a decision with respect to petitioners' deficiency case. That decision provided:Pursuant to the agreement of the parties in this case, it isORDERED AND DECIDED: That there are deficiencies in income tax due from petitioners for the taxable years 2009 and 2010 in the amounts of $7,951.00 and $10,542.00, respectively;That there are no additions to tax due from petitioners for the taxable years 2009 and 2010, under the provisions of I.R.C. § 6651(a)(1); andThat there are no penalties due from petitioners for the taxable years 2009 and 2010, under the provisions of I.R.C. § 6662(a).The following agreements between petitioners and respondent appeared below the signature of the Judge who had presided over petitioners' deficiency case:It is hereby stipulated that*182  the Court may enter the foregoing decision in this case.It is further stipulated that interest will accrue and be assessed as provided by law on the deficiencies due from petitioners.*184  It is further stipulated that, effective upon the entry of this decision by the Court, petitioners waive the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiencies (plus statutory interest) until the decision of the Tax Court becomes final.On May 20, 2013, respondent assessed petitioners' tax as well as interest as provided by law thereon with respect to their taxable years 2009 and 2010 (respondent's assessment).Sometime after respondent's assessment, petitioners submitted to the Appeals Office a claim for abatement of interest assessed with respect to petitioners' taxable years 2009 and 2010. On January 9, 2014, the Appeals Office determined in respondent's determination to disallow petitioners' claim for abatement of interest.OPINIONSection 6404(e) permits the Commissioner of Internal Revenue (Commissioner) to abate interest with respect to an unreasonable error or delay by an officer or employee of the Commissioner resulting from a ministerial act or a managerial act. We review the*183  Commissioner's failure to abate interest under section 6404(e) for abuse of discretion. Seesec. 6404(h); see also Lee v. Commissioner, 113 T.C. 145">113 T.C. 145, 149 (1999). Petitioners have the burden of establishing that respondent abused respondent's discretion in determining in *185  respondent's determination not to abate under section 6404(e) any interest with respect to their taxable years 2009 and 2010. See, e.g., Ibrahim v. Commissioner, T.C. Memo. 2011-215, 2011 WL 3849557">2011 WL 3849557, at *2.It is petitioners' position that respondent abused respondent's discretion by failing to abate any interest assessed with respect to petitioners' taxable years 2009 and 2010. In support of their position, petitioners argue that the transfer of petitioners' case from respondent's Newark office to respondent's Mountainside office delayed their case by approximately a month. Petitioners do not explain why the transfer of their case from respondent's Newark office to respondent's Mountainside office gave rise to an unreasonable error or delay by an officer or employee of respondent resulting from a ministerial act or a managerial act within the meaning of section 6404(e).Petitioners also argue that they suffered an error or delay because the Newark examiner, the Newark manager, and the Mountainside examiner each gave petitioners "a hard time". Petitioners do not explain why any actions*184  taken by the Newark examiner, the Newark manager, or the Mountainside examiner gave rise to an unreasonable error or delay by an officer or employee of respondent resulting from a ministerial act or a managerial act within the meaning of section 6404(e).*186  Petitioners further argue that they suffered an error or delay because the Mountainside manager failed to discipline the Mountainside examiner for giving petitioners "a hard time". Petitioners do not explain why the Mountainside manager's failure to discipline the Mountainside examiner gave rise to an unreasonable error or delay by an officer or employee of respondent resulting from a ministerial act or a managerial act within the meaning of section 6404(e).Petitioners also argue that they suffered an error or delay because the Mountainside examiner lost a document that Ms. Lesende had provided to the examiner at their meeting on January 11, 2012, that examiner had to request another copy of that document the day after that meeting, and Ms. Lesende had to provide another copy of that document to the examiner. Petitioners do not explain why the Mountainside examiner's loss of a document that Ms. Lesende had provided to the examiner at their meeting on January 11,*185  2012, and his request the next day for another copy of that lost document, which Ms. Lesende provided to him again, gave rise to an unreasonable error or delay by an officer or employee of respondent resulting from a ministerial act or a managerial act within the meaning of section 6404(e).Petitioners further argue that they suffered an error or delay because after the Appeals officer canceled the January 23, 2013 appointment as a result of his *187  serious illness, petitioners' deficiency case was not reassigned to another Appeals officer, which caused petitioners to wait until March 19, 2013, to meet with the Appeals officer. Petitioners do not explain why the failure to reassign petitioners' deficiency case to another Appeals officer gave rise to an unreasonable error or delay by an officer or employee of respondent resulting from a ministerial act or a managerial act within the meaning of section 6404(e).For purposes of section 6404(e), section 301.6404-2(b), Proced. & Admin. Regs., defines the terms "managerial act" and "ministerial act" in pertinent part as follows:(b) Definitions.--(1) Managerial act.--means an administrative act that occurs during the processing of a taxpayer's case involving the temporary or permanent loss of records or the*186  exercise of judgment or discretion relating to management of personnel. * * *(2) Ministerial act.--means a procedural or mechanical act that does not involve the exercise of judgment or discretion, and that occurs during the processing of a taxpayer's case after all prerequisites to the act, such as conferences and review by supervisors, have taken place. * * *On the record before us, we find that petitioners have failed to carry their burden of establishing any unreasonable error or delay attributable to an officer or employee of respondent's performing a ministerial act or a managerial act within the meaning of section 6404(e) that requires an abatement under section 6404(e)*188  of interest with respect to their taxable years 2009 and 2010. On that record, we further find that respondent did not abuse respondent's discretion in determining in respondent's determination not to abate under section 6404(e) any interest with respect to those taxable years.We have considered all of the contentions and arguments of the parties that are not discussed herein, and we find them to be without merit, irrelevant, and/or moot.To reflect the foregoing, Decision will be entered for respondent.Footnotes1. All section references are to the Internal Revenue Code in effect at all relevant times.↩